DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “” in claims 3, 8 and 15 renders these claims indefinite since it is unclear if “layered structure” means a single layered structure or a multiple layered structure and additionally, any layer that is formed has an “entire surface” and hence, it is unclear if the Applicant intends to claim that the blocking layer has a partial surface covering the underlying materials or if it has an entire surface covering the underlying materials. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "cover" “net” “wire” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “to spread over” “an open-meshed fabric twisted, knotted, or woven together at regular intervals” “a thread or a rod” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1-4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US 2016/0359054 A1 hereinafter Fang) in view of Lim (US 2017/0068128 A1 hereinafter Lim).
Regarding Claim 1, Fang discloses in Fig 14: A display panel, comprising:
a base (101);

an organic light-emitting diode (OLED) luminous layer (1301) disposed on the metal wire layer (102/103);
a blocking layer (701) disposed between the metal wire layer and the OLED luminous layer (See Fig 14); and
a planarization layer (901) disposed between the blocking layer (701) and the OLED luminous layer (1301); wherein
the blocking layer (701) covers the metal wire layer, and a material of the blocking layer comprises Zinc oxide [0054, 0072, 0086, 0101]
Fang does not disclose that the material of the blocking layer comprises an ultraviolet absorbing photoresist.
However, Lim in a similar display device teaches that the UV blocking layer comprises an inorganic and organic material composite (mixture of Zinc oxide and polymer materials such as benzotriazole, hydroxyphenyltriazine, cyanoacrylate, benzophenone, and hindered amine light stabilizers) (claim 1). Examiner notes that the instant application (in claims and specification) does not disclose material of the UV absorbing photoresist and hence, organic polymer materials are being used to read on the limitation “photoresist”. Note that photoresists are organic polymers that are light sensitive.
References Fang and Lim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Lim and Fang so that the material of the blocking layer comprises an ultraviolet absorbing photoresist as taught by Lim in Fang’s device since, this provides a display in which damage by ultraviolet (“UV”) light is reduced or prevented and thus discoloration thereof due to an uncured resin may be reduced or prevented [0009].

Regarding Claim 2, Fang and Lim disclose:  The display panel according to claim 1, Fang further discloses in Fig 14: wherein the blocking layer (701) is a patterned net structure [0076], and net wires of the blocking layer (701) cover the metal wires of the metal wire layer (102/103). Examiner notes that Fang discloses 701 is formed of nanometer particles that are uniformly distributed to form a thin film (i.e a net structure) in [0076]. Additionally, chains (wires as claimed) of nano particles that are uniformly distributed and touch one another cover the metal wires 102 and 103 of Fang. See note above for broadest reasonable interpretation of “cover”, “net”, “wire”.

Regarding Claim 3, Fang and Lim disclose:  The display panel according to claim 1, Fang further discloses in Fig 14: wherein the blocking layer (701) is a layered film structure having an entire surface. Examiner notes that this limitation is being interpreted to mean that the blocking layer is a layer that has a surface and since the UV blocking layer 701 of Fang has a thickness and a surface it reads on this claim.

Regarding Claim 4, Fang and Lim disclose: The display panel according to claim 1, Fang discloses in Fig 14: wherein a passivation layer (601) is disposed on a side of the metal wire layer (102/103) facing away from the base (101).
Regarding Claim 9, Fang discloses in Fig 14: The display panel according to claim 5, wherein a material of the blocking layer comprises zinc oxide.
Fang does not disclose that the material of the blocking layer comprises an ultraviolet absorbing photoresist.
However, Lim in a similar display device teaches that the UV blocking layer comprises an inorganic and organic material composite (mixture of Zinc oxide and polymer materials such as benzotriazole, hydroxyphenyltriazine, cyanoacrylate, benzophenone, and hindered amine light stabilizers) (claim 1). Examiner notes that the instant application (in claims and specification) does not disclose material of the UV absorbing photoresist and hence, organic polymer materials are being used to read on the limitation “photoresist”. Note that photoresists are organic polymers that are light sensitive.
References Fang and Lim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fang with the specified features of Lim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Lim and Fang so that the material of the blocking layer comprises an ultraviolet absorbing photoresist as taught 
Regarding Claim 14, Fang discloses in Fig 14: The manufacturing method according to claim 11, wherein a material of the blocking layer (701) comprises zinc oxide [0072].
Fang does not disclose that the material of the blocking layer comprises an ultraviolet absorbing photoresist.
However, Lim in a similar display device teaches that the UV blocking layer comprises an inorganic and organic material composite (mixture of Zinc oxide and polymer materials such as benzotriazole, hydroxyphenyltriazine, cyanoacrylate, benzophenone, and hindered amine light stabilizers) (claim 1). Examiner notes that the instant application (in claims and specification) does not disclose material of the UV absorbing photoresist and hence, organic polymer materials are being used to read on the limitation “photoresist”. Note that photoresists are organic polymers that are light sensitive.
References Fang and Lim are analogous art because they both are directed to making of display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify process of Fang with the specified features of Lim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Lim and Fang so that the material of the blocking layer comprises an ultraviolet absorbing photoresist as taught .
Claims 5-8, 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US 2016/0359054 A1 hereinafter Fang).
Regarding Claim 5, Fang discloses in Fig 14: A display panel, comprising:
a base (101);
a metal wire layer (102/103) disposed on the base and comprising a plurality of metal wires;
an organic light-emitting diode (OLED) luminous layer (1301) disposed on the metal wire layer; and
a blocking layer (701) disposed between the metal wire layer and the OLED luminous layer; wherein the blocking layer covers the metal wire layer (102/103) [0054, 0072, 0086, 0101].

Regarding Claim 6, Fang discloses in Fig 14: The display panel according to claim 5, wherein the display panel further comprises a planarization layer (901) disposed between the blocking layer (701) and the OLED luminous layer (1301).

Regarding Claim 7, Fang discloses in Fig 14:  The display panel according to claim 6, Fang further discloses in Fig 14: wherein the blocking layer (701) is a patterned net structure [0076], and net wires of the blocking layer (701) cover the metal wires of the metal wire layer (102/103). Examiner notes that Fang discloses 701 is formed of 

Regarding Claim 8, Fang discloses in Fig 14: The display panel according to claim 5, wherein the blocking layer (701) is a layered film structure having an entire surface. Examiner notes that this limitation is being interpreted to mean that the blocking layer is a layer that has a surface and since the UV blocking layer 701 of Fang has a thickness and a surface it reads on this claim.

Regarding Claim 10, Fang discloses in Fig 14: The display panel according to claim 1, wherein a passivation layer (601) is disposed on a side of the metal wire layer (102/103) facing away from the base (101).

Regarding Claim 11, Fang discloses in Fig 14: A manufacturing method of a display panel, comprising following steps: 
step S10: providing a base(101) [0051], wherein a metal wire layer (102/103) is disposed on the base [0054]; 
step S20: forming a blocking layer (701) on the metal wire layer, wherein the blocking layer covers the metal wire layer [0072]; and 
step S30: forming an organic light-emitting diode (OLED) luminous layer (1301) on the blocking layer[0101].

Regarding Claim 12, Fang discloses in Fig 14: The manufacturing method according to claim 11, wherein in the step S20, the blocking layer (701) is a patterned net structure [0076], and net wires of the blocking layer (701) cover the metal wires of the metal wire layer (102/103). Examiner notes that Fang discloses 701 is formed of nanometer particles that are uniformly distributed to form a thin film (i.e a net structure) in [0076]. Additionally, chains (wires as claimed) of nano particles that are uniformly distributed and touch one another cover the metal wires 102 and 103 of Fang. See note above for broadest reasonable interpretation of “cover”, “net”, “wire”.

Regarding Claim 13, Fang discloses in Fig 14: The manufacturing method according to claim 12, wherein before the step S30, the manufacturing method further comprises forming a planarization layer (901) on the blocking layer (701) [0088].

Regarding Claim 15, Fang discloses in Fig 14: The manufacturing method according to claim 11, wherein the blocking layer (701) is a layered film structure having an entire surface. Examiner notes that this limitation is being interpreted to mean that the blocking layer is a layer that has a surface and since the UV blocking layer 701 of Fang has a thickness and a surface it reads on this claim.

Regarding Claim 16, Fang discloses in Fig 14: The manufacturing method according to claim 11, wherein before the step S20, the manufacturing method further comprises forming a passivation layer (601) on the metal wire layer [0069]. 
Claims 1, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2018/0204769 A1 hereinafter Xu).
Regarding Claim 1, Xu discloses in Fig 1: A display panel, comprising:
a base (11);
a metal wire layer (121) disposed on the base and comprising a plurality of metal wires (plurality of gate electrodes present in a display panel with several pixels);
an organic light-emitting diode (OLED) luminous layer [0043]  disposed on the metal wire layer (121);
a blocking layer (13) disposed between the metal wire layer and the OLED luminous layer (See Fig 1); and
a planarization layer (17) disposed between the blocking layer (13) and the OLED luminous layer [0043]; wherein
the blocking layer (13) covers the metal wire layer, and a material of the blocking layer comprises an ultraviolet absorbing photoresist [0035, 0037,0067]. Examiner notes that the instant application (in claims and specification) does not disclose material of the UV absorbing photoresist and hence, organic polymer materials are being used to read on the limitation “photoresist”. Note that photoresists are organic polymers that are light sensitive.

Regarding Claim 5, Xu discloses in Fig 1: A display panel, comprising:
a base (11);
a metal wire layer (121) disposed on the base and comprising a plurality of metal wires(plurality of gate electrodes present in a display panel with several pixels);

an organic light-emitting diode (OLED) luminous layer [0043] disposed on the metal wire layer; and
a blocking layer (13) disposed between the metal wire layer and the OLED luminous layer; wherein the blocking layer covers the metal wire layer (121) [0035, 0037,0067].

Regarding Claim 11, Xu discloses in Fig 3a-3j: A manufacturing method of a display panel, comprising following steps: 
step S10: providing a base(11), wherein a metal wire layer (121) is disposed on the base [0050, 0054]; 
step S20: forming a blocking layer (13) on the metal wire layer, wherein the blocking layer covers the metal wire layer [0067]; and 
step S30: forming an organic light-emitting diode (OLED) luminous layer [0043, 0072) on the blocking layer (13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811